DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24, 26, 28, 30-32, and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al., USPN 2017/0004487.
With regard to claims 21, 38, and 39, Hagen discloses a system, including at least one processor (0039, 0113), a communication interface (0115, 0040), and memory storing computer-readable instructions (0113) that, when executed by the at least one 
With regard to claim 22, Hagen discloses the system of claim 21, as outlined above, and further discloses blocking or allowing future interaction (01017) with the user based on the score result message (risk, 0028, 0080).
With regard to claim 24, Hagen discloses the system of claim 21, as outlined above, and further discloses the blocking or allowing is based on a flag (risk score, 0107).
With regard to claim 26, Hagen discloses the system of claim 21, as outlined above, and further discloses determining different values and value types from the user identification information (0065).

With regard to claim 30, Hagen discloses the system of claim 21, as outlined above, and further discloses the identifiers can be the name and address (0039, 0065).
With regard to claims 31 and 32, Hagen discloses the system of claim 21, as outlined above, and further discloses comparing a third identifier and taking a different action when a score is below a threshold (0060).
With regard to claims 35, 37, and 40, Hagen discloses the system of claim 21, as outlined above, and further discloses determining restrictions and blacklisting the user (from using credit, 0107).
With regard to claim 36, Hagen discloses the system of claim 21, as outlined above, and further discloses receiving the identification through an API (0040).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25, 27, 29, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Scott et al., USPN 2015/0254308.
With regard to claim 23, Hagen discloses the system of claim 21, as outlined above, and further discloses blocking or allowing based on risk (0107), but does not specify blocking if the score is above a threshold and allowing if it is below. The examiner takes official notice that it is well known in the art to identify fraudulent activity. It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to implement the risk blocking of Hagen if a user was determined to be associated with such fraudulent activity for the motivation of protecting a system from future fraud, a stated motivation of Hagen (0112).
With regard to claims 25 and 27, Hagen discloses the system of claim 21, as outlined above, and further discloses searching records for terms (0062, 0065), and that the result could be zero if the IDs don’t match (0069), but does not disclose using fuzzy searches. Scott discloses a similar record matching system (0003), and discloses using fuzzy searching (0044). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to use the fuzzy searching of Scott in the system of Hagen for the motivation of improving result data, a stated motivation of Hagen (0063, 0070).
With regard to claim 29, Hagen in view of Scott discloses the system of claim 25, as outlined above, and Scott further discloses weighing search values (0037). The motivation to combine is the same as that of claim 25 above.
With regard to claims 33 and 34, Hagen in view of Scott discloses the system of claim 25, as outlined above, and further discloses requesting a third identifier if multiple .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,122,731. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader that the patented claims.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,027. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader that the patented claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434